                       Case 3:20-cv-00009 Document 1 Filed 01/13/20 Page 1 of 8



                                IN THE UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF TEXAS
                                          EL PASO DIVISION

MARIA G. NAVA                                            $
  Plaintiff                                              $
                                                         $                   3:20-cv-00009
VS                                                       $         C.A. NO
                                                         $
U.S. BANK N.A., SUCCESSOR                                $
TRUSTEE TO BANK OF AMERICA, NA,                          $
SUCCESSOR IN INTEREST TO LASALLE                         $
BANK NA, ON BEHALF OF THE                                $
REGISTERED HOLDERS OF BEAR                               $
STEARNS ASSET BACKED SECUzuTIES I                        $
TRUST 2OO 5 -H86, AS SET-BACKED                          $
CERTIFICATES, SERIES 2OO5 -HE6;                          $
AND BEVERLY MITRISIN AS                                  $
SUBSTITUTE TRUSTEE                                       $
   Defendants                                            $


                                 DEFENDANT'S NOTICE OF REMOVAL

           Defendant, U.S. Bank       NA,     successor trustee   to Bank of America, NA,      successor in

interest to LaSalle Bank NA, on behalf of the registered holders of Bear Stearns Asset Backed

Securities       I     Trust 2005-H86, Asset-Backed Certificates, Series 2005-HE6 ("Trustee" or

"Defendant") hereby removes this case from the 327rh Judicial District Court of El Paso County,

Texas to the United States District Court for the Western District of Texas, El Paso Division.

Defendant denies the claims and damages alleged in Plaintiff s Original Petition and files this

Notice of Removal without waiving any claims, defenses, exceptions, or obligations that may

exist in its favor in state or federal court.

                                         I.       INTRODUCTION

           1.          On or about January 6, 2020, Plaintiff, Maria G. Nava   ("Plaintiff')   commenced

this action by filing PlaintifPs Original Petition (the "Complaint"), Cause No. 2020DCV0041;




999999.26213440036.1
                       Case 3:20-cv-00009 Document 1 Filed 01/13/20 Page 2 of 8



In the 327th Judicial District Court of El Paso County, Texas (the "state Court Action'o).I The

State Court Action was filed for purposes of delaying a foreclosure sale on real property that

serves as collateral for a loan secured by real property.2             Plaintiff obtained an ex parte temporary

restraining order in the State Court Action without any known notice to Defendant on January 6,

2020.3

           2.          Pursuant to 28 U.S.C. $1446(b) of the Federal Rules              of Civil   Procedure, this

Notice of Removal is timely filed within thirty (30) days of Defendant's first receipt of the initial

state court pleading.a

                          II.    PLEADINGS AND NOTICE TO STATE COURT

           3.          True and correct copies of all pleadings, process, orders and other filings in the

State Court Action are being filed along with this Notice of Removal as required by 28 U.S.C.

$1aa6(a). Pursuant to 28 U.S.C. $1446(d), written notice of this removal is being served on

Plaintiff and filed in the State Court Action.

                                       ilI.    BASIS FOR REMOVAL

           4.          This action is within the original jurisdiction of the United States District Court

based on diversity        jurisdiction. Furthermore, venue is proper in the'Western District of Texas, El

Paso    Division, under 28 U.S.C. $laal(a) because the state court where the State Court Action

has been pending is located in this district.




I    See   Exhibit C-1.
2    See Complaint, pars.9-32.
3    See Exhibit C-2.
4    Bd. of Regents of Univ. of Texas Sys. v. NipponTel.   &   Tel. Corp.,478F.3d274,278 (5th Cir.2007).
                                                           2
999999.26213440036.1
                       Case 3:20-cv-00009 Document 1 Filed 01/13/20 Page 3 of 8



                                         IV. DIVERSITYJURISDICTION
             A.         Citizenship of the Parties.

            5.          This civil action involves a controversy between citizens of different                      states.

Plaintiff resides in and is domiciled in the State of Texas and is therefore a citizen of Texas for

Diversity Purposes.s

            6.         Defendant, Trustee, is the trustee of a trust. When determining citizenship of a

trust for purposes of diversity jurisdiction,           it is the citizenship of the trustee which controls, not

the citizenship of the beneficiaries of the trust.6 U.S. Bank National Association's articles of

association establish that Ohio is its main office. Therefore, Trustee is a citizen of Ohio for

diversity purposes.T

            7.         Plaintiff has also named Beverly Mitrisin as a defendant, who upon information

and belief was a named substitute trustee pursuant to an appointment                      of substitute trustee for the

subject loan. Plaintiff includes no discemable claims or causes of action against Ms. Mitrisin.

Therefore, Ms. Mitrisin is either a nominal party or was improperly joined and her citizenship is

not counted for purposes of diversity jurisdiction. I

            8.         From the face of the Complaint, it is evident that Plaintiff has not stated or even

attempted to state a cause of action against Ms. Mitrisin as substitute trustee under Texas law.e

A removing party may establish               improper joinder by showing that the plaintiff is unable to


s    See Complaint l7; Freemanv. Northwest Acceptance Corp.,754F.2d553,555-56 (5th Cir. 1985).
6    Nqvarro Sqv. Ass'nv. Lee,446U.5.458,464,100 S. Ct. 1779,64L.F,d.2d425 (1980).
7    28 U.S.C.A. $ 134S(West); l4/achoviaBankv.Schmidt,546U.S.303,307,126S.Cr.94l,163L.Ed.2d797
     (2006) ("[A] national bank, for 1348 putposes, is a citizen of the State in which its main office, as set forth in its
     articles of association, is located.").
8    See Lamoquette v. Cardinal Health 200, Inc. , 466 F .3d 373 , 37 6 (5th Cir. 2006); Ekundayo v. PNC Bank, Nat.
     lssh, No. A-14-CA-142-SS, 2014 WL 5092625 (W.D. Tex. Oct. 9,2014) citing Cantor v. Wøchovia Mortg.,
      FSB,64l F. Supp.2d602,606 (N.D. Tex.2009).
e    Lønoquette,466 F.3d at 375 (holding that standard for establishing improper joinder is "whether the defendant
     has demonstrated that there is no possibility of recovery by the plaintiff against an in state defendant, which
     stated differently means that there is no reasonable basis of the district court to predict that the plaintiff might be
     able to recover against an in-state defendant.") (quoting Smallwoodv. Illinois Cent. R. Co.,385 F.3d 568, 573
     (5th Cir. 2004)) (intemal quotation marks omitted).
                                                             .
                                                             J
999999.262/3440036.1
                       Case 3:20-cv-00009 Document 1 Filed 01/13/20 Page 4 of 8



establish       a cause of action against the non-diverse defendant under state law.lO A                  "mere

theoretical possibility" of recovery under state law does not suff,rce to preclude removal.ll By

way of example, courts routinely hold that the mere inclusion of a non-diverse substitute trustee

who conducts a foreclosure sale as a nominal party will not defeat diversity jurisdiction.12

            9.          In applying this test, the court conducts "a Rule I2(b)(6)-type analysis, looking

initially at the allegations of the complaint to determine whether, under               state law, the complaint

states a claim against the in-state defendant."l3 However, unlike                 a I2(b)(6) analysis, the Court

retains discretion to pierce the pleadings and review evidence on whether plaintiff has a viable

cause of action under state law.la

            10.         In the context of a motion to dismiss, factual allegations in a complaint must be

sufficient to raise the right to relief above a speculative level.ls Reciting naked assertions devoid

of "further factual enhancement" does not suffice.l6 Where the facts do not permit the court to

infer more than the mere possibility of misconduct, the Complaint has stopped short of showing

that the pleader is plausibly entitled to relief.l7

            11.         Plaintiffs factual allegations against Ms. Mitrisin do not exist in the Complaint

and certainly do not raise Plaintiffls right to relief above the speculative level since any

formulaic recitation of vague allegations even               if it   existed would be insufficient to support a

claim against Ms. Mitrisin.ls Plaintiffls conclusory allegations and unwarranted deductions of




l0
     Id. (citing Smallwood,385       F.3d at 573.
ll   Badonv.      RJR   Nabisco lnc.,236F.3d282,286 n.4 (5th Cir. 2000).
t2
      See, Mendez  v. Wells Fargo Bank,ly'.l., No. SA-14-CV-326-XR, 2014WL 1923056, at *2 (W.D. Tex. May 13,
      2014) citing Eisenberg v. Deutsche Bank Tr. Co. Americas, No. SA-l l-CV-384-XR, 201I WL 2636135 (W.D.
     Tex. July 5, 2011).
l3
     rd.
l4    Id,
l5
     Id. at 555.
t6
     Ashcroft v. Iqbal,556 U.S. 662,129 S. Ct. 1937, 1949,173 L. Ed. 2d 868 (2009).
t7
     Bell Atl. Corp. v. Twombly,550 U.S. 544,557,127 S. Ct.1955,167 L.F,d.2d929 (2007).
l8
     See Bell Atlqntic Corp.,550 U.S. at 556.
                                                            4
999999.262/3440036.1
                       Case 3:20-cv-00009 Document 1 Filed 01/13/20 Page 5 of 8



fact cannot be accepted as true and cannot defeat a motion to dismiss.le The Complaint includes

no specific allegations or causes of action against Ms. Mitrisin the substitute trustee and any

attempted claims otherwise           fail under the   standards   for a motion to dismiss. Additionally,

Plaintiff has not and cannot allege any legally viable damages relating to any claim against Ms.

Mitrisin since no foreclosure        sale has occurred or is alleged to have occurred.

            12.         The Complaint almost exclusively references claims and conduct as to Trustee

only.2O Therefore, the claims and conduct asserted in the Complaint are distinguishable between

Trustee and Ms. Mitrisin and the common defense rule does not apply to these defendants.

            13.        Accordingly, the only named defendant who was acitizen of Texas at any time

material to removal was Ms. Mitrisin, who has been improperly joined or is a nominal party, and

complete diversity exists between Plaintiff and all relevant defendants.

             B.        Amount in Controversv.

            14.        This case places an amount in controversy that exceeds the $75,000 threshold. A

pafi     may remove an action from state court to federal court          if the action is one over which the

federal court possesses subject matter jurisdiction.2l Such jurisdiction exists as long as the

parties are completely diverse and the amount in controversy exceeds $75,000.00.22

            15.        When ascertaining the amount      in   controversy   in the context of a motion to
remand, district courts query whether a plaintiffs state court petition, as it existed at the time             of

removal, alleged damages in excess of the statutory minimum.23 If the petition does not allege a

specific amount of damages, the removing party must prove by a preponderance of the evidence




re   Kane Enterprisesv. MacGregor (USA) Lnc.,322F.3d371,374 (5th Cir.2003).
20   There is a brief and vague mention in the Complaint of Ms. Mitrisin in pars. 27,22, and24, but the Complaint
     does not allege any discernable action against Ms. Mitrisin.
2t   See28 U.S.C.A. $ la l(a).
22   See28 U.S.C.A. $ 1332(a).
23   See S.W.S. Erectors, Inc. v. Infax, Inc.,72 F.3d 489, 492 (sth Cir. 1996).
                                                        5
999999.262/3440036.1
                       Case 3:20-cv-00009 Document 1 Filed 01/13/20 Page 6 of 8



that the amount in controversy requirement is satisfied.2a The removing party satisfies this

burden if the court finds         it "facially apparent" that the plaintiffs claimed damages likely         exceed

$75,000.00.2s

            16.         In this instance, the Complaint makes it apparent that Plaintiffls claimed damages

exceed $75,000.00 given that           Plaintiff   seeks   to stop Trustee from foreclosing on property located

at 6300 Dakota Ridge Drive, El Paso, Texas 79912 (the "Property').26 The value of                               the

Property exceeds $75,000.00. See Exhibit D.

            17.        The value of the Property according to the El Paso County Appraisal District is no

less than $176,169.00 for the taxyear           of   2019.27


            18.        Federal jurisdiction can be established by facts alleged in the petition for removal

that support a conclusion that the amount in controversy requirement is satisfied.2s "In actions

seeking declaratory or injunctive relief,            it is well    established that the amount in controversy is

measured by the value           of the object of the litigation."2e Plaintiff    seeks   relief which if successful

would preclude enforcement of the contractual loan obligations and the right to foreclose on the

Property.

            19.        "[V/]hen the validity of a contract or a right to property is called into question in

its entirety, the value of the property controls the amount in controversy."30 "[T]he amount in

controversy, in an action for declaratory or injunctive relief, is the value of the right to be protected



24   See Lewis v. State Farm Lloyds,205 F. Supp. 2d 706,708 (S.D. Tex. 2002) citing De Aguilar v. Boeing Co., 17
     F.3d 55,58 (5th Cir. 1993); see qlso Møngunov. Prudential Prop. & Cas. Ins. Co.,276F.3d720,723 (5IhCir.
     2002) (explaining that the removing party bears the burden of showing that federal jurisdiction exists and that
     removal is proper).
25   Allenv. R& H Oil & Gas Co.,63F.3d1326,1335 (5th Cir. 1995).
26   See Complainl atll2 and tflf 9-13 and 17-32.
27   See Exhibit D.
28   Menendez v. lüal-Mart Stores, Inc., 364 F. App'x 62, 66 (5th Cir. 2010) (unpublished) (citing Garcia v. Koch
     Oil Co. of Texøs Inc.,35l F.3d 636, 638-39 (5th Cir. 2003).
2e   Hunt v. llashington State Apple Advert. Comm'n, 432 U.S. 333, 347,97 S. Ct. 2434, 53 L. Ed.2d 383 (U.S.
      1e77).
30    Wallerv. Profl Ins. Corp.,296F.2d545,54748 (5th Cir. 1961).
                                                               6
999999.262/3440036.1
                       Case 3:20-cv-00009 Document 1 Filed 01/13/20 Page 7 of 8



or the extent of the injury to be prevented."3l The value of the subject properly in this instance for

diversity purposes is no less than $176,169.00 per the records of the El Paso County Appraisal

District for 2019.32 The value of the Property in this instance satisfies the jurisdictional amount of

$75,000.00 for diversity purposes.

                                         V.     CONSENT TO REMOVAL

            20.         Consent to the removal is not required from nominal parties or improperly joined

parties such as Ms. Mitrisin, therefore her consent to removal is not required.33 Additionally, no

known service has been accomplished as to Ms. Mitrisin, therefore the consent of the non-

removing defendant is not required for this additional reason.34

            21.        Because   Plaintiff is a citizen of Texas and Defendants are citizens of states other

than Texas, were improperly joined, or are nominal parties, there is complete diversity of

citizenship among the parties.35

                                                 VI. JURY DEMAND

           22.         Plaintiff has made no known jury demand in the State Court Action.

                                                VII.    CONCLUSION

           23.         For the foregoing reasons, Trustee ask the Court to remove this suit to the United
                              'Western
States District Court,                   District of Texas, El Paso Division.




3r    lhebbv.lrwestacorp,lnc.,89F.3d252 (5th Cir. 1996),citngLeiningerv. Leininger,715F.2d727 (sthCir. 1983).
32   See   Exhibit D.
33   Farias v. Bexar County Board of Trustees for Mental Health Mental Retardqtion Services,925 F.2d 866, 871
     (5th Cir.),cert. denied, 112 S.Ct. 193 (1991)(unanimity requirement for removal does not apply to nominal
     parties or parties that have been improperly joined).
34   See Milstead Supply Co. v. Cqs. Ins. Co., 797 F. Supp. 569, 573 (W.D. Tex. 1992; 28 U.S.C. ç 1446(bX2XA).
35   See28 U.S.C.A. $ 332(c)(l) (West).
                                                          7
999999.26213440036.1
                           Case 3:20-cv-00009 Document 1 Filed 01/13/20 Page 8 of 8



                                                     Respectfully submitted,

                                                     By : /s/ Michael F. Hord Jr.
                                                         Michael F. Hord Jr.
                                                         Texas Bar No. 00784294
                                                         Federal I.D. No. 16035
                                                         Eric C. Mettenbrink
                                                         Texas Bar No. 24043819
                                                         Federal I.D. No. 569887
                                                         HIRSCH & WESTHEIMER, P.C.
                                                         141 5 Louisiana, 36th Floor
                                                         Houston, Texas 77 002-2772
                                                        Telephone 7 13 -220 -9 I 82
                                                        Facsimile 7 13 -223 -93 19
                                                        E-mail : mhord@hirschwest. com
                                                        Email : emettenbrink@hirschwest.com

                                                     ATTORNEYS FOR DEFENDANT



                                         CERTIFICATE OF SERVICE

            I
        hereby certifr that on this 13ú day of January, 2020, a true and correct copy of
Defendant's Notice of Removal was forwarded as follows:

                                                 Omar llldaynez
                                                Maynez Law, PC
                                        1533 N. Lee Trevino Dr., Ste. 203
                                             El Paso, Texas 79936
                                        Via Email and U.S. Regular Mail


                                                     /s/ Michael F. Hord Jr
                                                     Michael F. Hord Jr.




                                                        8
999999 .262/3440036   .t
